Exhibit 10.2

 

 

$2,500,000

 

FACILITY AGREEMENT

 

 

dated 30 April 2005

 

 

for

 

 

VIA NET.WORKS, INC.

as Borrower

 

 

with

 

 

CLARA.NET HOLDINGS LIMITED
acting as Lender

 

 

as amended and restated by an
amendment and restatement agreement
dated    July 2005

 

 

[g122031kki001.gif]

 

Ref: NYN

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

 

 

 

 

 

SECTION 1
INTERPRETATION

 

1.

Definitions and interpretation

 

 

SECTION 2
THE FACILITY

 

2.

The Facility

 

3.

Purpose

 

4.

Conditions of Utilisation

 

 

SECTION 3
UTILISATION

 

5.

Utilisation

 

 

SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.

Repayment

 

7.

Prepayment and cancellation

 

 

SECTION 5
COSTS OF UTILISATION

 

8.

Interest

 

9.

Fees

 

 

SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

 

10.

Tax gross up and indemnities

 

11.

Other indemnities

 

12.

Enforcement costs

 

 

SECTION 7
REPRESENTATIONS AND UNDERTAKINGS

 

13.

Representations

 

14.

Operational Undertakings

 

15.

Margin regulation undertakings

 

 

SECTION 8
ACCELERATION

 

16.

Acceleration

 

 

SECTION 9
MISCELLANEOUS

 

17.

Changes to the Parties

 

18.

No set-off by the Borrower

 

19.

Business Days

 

20.

Currency of account

 

21.

Set-off

 

22.

Limitation of liability

 

23.

Notices

 

24.

Partial invalidity

 

25.

Remedies and waivers

 

 

--------------------------------------------------------------------------------


 

26.

Amendments and waivers

 

27.

Counterparts

 

 

SECTION 10
GOVERNING LAW AND ENFORCEMENT

 

28.

Governing law

 

29.

Enforcement

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 30 April 2005 and amended and restated by an amendment
and restatement agreement dated   July 2005, and made between:

 

(1)                                  VIA NET.WORKS, INC. as borrower (the
“Borrower”); and

 

(2)                                  CLARA.NET HOLDINGS LIMITED as lender (the
“Lender”).

 

IT IS AGREED as follows:

 

SECTION 1

 

INTERPRETATION

 

1.                                       Definitions and interpretation

 

1.1                                 Definitions

 

Unless a contrary indication appears herein, all terms in this Agreement shall
have the same definition and construction as in the Acquisition Agreement, and:

 

“Amendment Agreement” means the amendment and restatement agreement dated
11 July 2005 between the Borrower and the Lender amending and restating this
Agreement.

 

“Acquisition Agreement” means the sale and purchase agreement dated on or about
the date of this Agreement between the Obligors, Clara.net Holdings Limited and
Claranet Group Limited relating to the operating subsidiaries and certain assets
and liabilities of the Obligors, as amended and restated by an amendment and
restatement agreement dated    July 2005.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Available Commitment” means the Current Commitment minus:

 

(a)                                  the USD Amount of any outstanding Loans;
and

 

(b)                                 in relation to any proposed Utilisation, the
USD Amount of any Loans that are due to be made on or before the proposed
Utilisation Date.

 

“Availability Period” means the period from and including 1 August 2005 to and
including the day immediately before the Termination Date.

 

“Belgian Share Pledge” means the Share Pledge Agreement in respect of the shares
of PSINet Belgium BVBA/SPRL granted by the Pledgor to the Lender dated 10
May 2005.

 

“Board” means the Board of Governors of the Federal Reserve System of the US (or
any successor).

 

“Borrower Termination” means the termination of the Acquisition Agreement by the
Borrower pursuant to clause 5.5.4 of the Acquisition Agreement.

 

“Break Costs” means the amount (if any) by which:

 

1

--------------------------------------------------------------------------------


 

(a)                                  the interest which the Lender should have
received for the period from the date of receipt of all or any part of a Loan to
the Termination Date in respect of that Loan, had the principal amount received
been paid on the Termination Date;

 

exceeds:

 

(b)                                 the amount which the Lender would be able to
obtain by placing an amount equal to the principal amount received by it on
deposit with a leading bank in London for a period starting on the Business Day
following receipt or recovery and ending on the Termination Date.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Amsterdam.

 

“Commitment” means the Current Commitment at the time and at all times
thereafter (which shall at no time exceed $2,500,000), to the extent not
cancelled or reduced under this Agreement.

 

“Commitment Fees” means all commitment fees payable by the Borrower in
accordance with Clause 9.1 (Commitment fee).

 

“Current Commitment” means, to the extent not reduced or cancelled under this
Agreement:

 

(a)                                  From and including 1 August 2005 to and
including 14 August 2005, $400,000;

 

(b)                                 From and including 15 August 2005 to and
including 29 August 2005, $1,400,000; and

 

(c)                                  From and including 30 August 2005 to and
including the day immediately before the Termination Date, $2,500,000 less the
Schuberg Reserve.

 

“Dutch Share Pledge” means the Right of Pledge in respect of the shares of
PSINet Netherlands B.V. granted by the Pledgor to the Lender dated 10 May 2005.

 

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

 

“Finance Document” means this Agreement, the Amendment Agreement, any Security
Document and any other document designated as such by the Lender and the
Borrower.

 

“French Share Pledge” means the Financial Instruments Account Pledge Agreement
(Convention de Nantissement De Compte D’Instruments Financiers) in respect of
the shares of Agence des Médias Numériques S.A.S. granted by the Pledgor to the
Lender dated 10 May 2005.

 

“German Share Pledge” means the Share Pledge Agreement
(Geschäftsanteilsverpfändung) in respect of the shares of PSINet Germany GmbH,
granted by the Pledgor to the Lender dated 10 May 2005.

 

“Historic Loans” means all amounts owing by the Borrower to the Lender
immediately prior to the date of the Amendment Agreement under the terms of the
Original Facility Agreement, except for the arrangement fee described in clause
9 (Arrangement fees) of the Original Facility Agreement.

 

2

--------------------------------------------------------------------------------


 

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

 

“Loan Account” means a segregated account of the Lender at RBS.

 

“Margin Stock” means margin stock or margin security within the meaning of
Regulation T, U or X.

 

“New Dutch Share Pledge” means the Right of Pledge in respect of the shares of
PSINet Netherlands B.V. granted by the Pledgor to the Lender on or about the
date of the Amendment Agreement.

 

“New German Share Pledge” means the Share Pledge Agreement
(Geschäftsanteilsverpfändung) in respect of the shares of PSINet Germany GmbH,
granted by the Pledgor to the Lender on or about the date of the Amendment
Agreement.

 

“New Share Pledges” means the Dutch Share Pledge and the German Share Pledge.

 

“Obligor” means the Borrower or the Pledgor.

 

“Original Facility Agreement” means this Agreement prior to amendment and
restatement by the Amendment Agreement.

 

“Overall Commitment” means $2,500,000 minus the USD Amount of any outstanding
Loans.

 

“Party” means a party to this Agreement.

 

“Pledged Companies” means collectively each of PSINet Netherlands B.V., PSINet
Belgium BVBA/SPRL, PSINet Germany GmbH and (until the First Closing Date) Agence
des Médias Numériques S.A.S., and “Pledged Company” means any one of them.

 

“Pledgor” means VIA NET.WORKS Holdco, Inc..

 

“RBS” means The Royal Bank of Scotland plc.

 

“Regulation T”, “Regulation U” or “Regulation X” means Regulation T, U or, as
the case may be, X of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof.

 

“Repayment Date” means the earlier of the Termination Date and the date any Loan
is accelerated pursuant to Clause 16 (Acceleration).

 

“Repeating Representations” means each of the representations set out in Clauses
13.1 (Status) to 13.4 (Power and authority), 13.6 (Governing law and
enforcement) and 13.7 (Pari passu ranking) to 13.10 (US regulation
representations).

 

“Schuberg Agreement” means the managed services agreement by and among VIA
Nederland, PSINet Netherlands B.V. and Schuberg Philis B.V. dated 21 May 2004,
as amended on 24 March 2005.

 

“Schuberg Deemed Borrowing” means the amount deemed to be owed by the Borrower
to the Lender under Clause 6.3 (Schuberg Deemed Borrowing).

 

3

--------------------------------------------------------------------------------


 

“Schuberg Payments” means the payments in the region of €62,000 per month
payable by VIA Nederland to Schuberg Philis B.V. under the Schuberg Agreement in
respect of each of July 2005 and August 2005.

 

“Schuberg Reserve” means:

 

(a)                                  at all times prior to the Schuberg Release
Date, an amount equal to $562,419; and

 

(b)                                 on and at all times after the Schuberg
Release Date, $0

 

in each case plus an amount equal to the aggregate of any amounts that the
Borrower fails to pay to Via Nederland pursuant to Clause 14(b) (Operational
Undertakings).

 

“Schuberg Release Date” means the date on which Borrower provides evidence in
writing reasonably satisfactory to Lender that:

 

(a)                                  VIA Nederland and PSINet Netherlands B.V.
are entitled to terminate the Schuberg Agreement at any time on or after 1
October 2005; and

 

(b)                                 the obligations under the Schuberg Agreement
of VIA Nederland and PSINet Netherlands B.V. in connection with such termination
are limited to the payment of the termination fees set out in clause 8.5 of the
Schuberg Agreement (and in particular exclude liability to make any payment in
respect of the monthly payments that would otherwise be due to Schuberg Philis
B.V. under the Schuberg Agreement for the period from the date of such
termination to June 2006).

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Security Document” means any of:

 

(a)                                  the French Share Pledge;

 

(b)                                 the German Share Pledge;

 

(c)                                  the Dutch Share Pledge;

 

(d)                                 the Belgian Share Pledge;

 

(e)                                  the New Dutch Share Pledge;

 

(f)                                    the New German Share Pledge; and

 

(g)                                 any other document that may at any time be
designated as such by the Lender and the Borrower.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Termination Date” means the date which is the earlier of the Second Closing
Date and 9 September 2005.

 

“Unpaid Sum” means any sum due and payable but unpaid by any Obligor under the
Finance Documents.

 

4

--------------------------------------------------------------------------------


 

“US” or “United States” means the United States of America.

 

“US Bankruptcy Law” means the United States Bankruptcy Code of 1978, as amended,
or any other United States federal or state bankruptcy, liquidation,
receivership, moratorium, conservatorship, assignment for the benefit of
creditors, insolvency or similar law for the relief of debtors.

 

“USD” or “$” means United States Dollars.

 

“USD Amount” means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by the Borrower for that Loan.

 

“US Insolvency Event” means any of the following in respect of the Borrower:

 

(a)                                  it makes a general assignment for the
benefit of creditors;

 

(b)                                 it commences a voluntary case or proceeding
under any US Bankruptcy Law;

 

(c)                                  an involuntary proceeding under any US
Bankruptcy Law is commenced against it and is not challenged by appropriate
means within ten (10) days and is not dismissed or stayed within sixty (60) days
after commencement of such case;

 

(d)                                 a custodian, conservator, receiver,
liquidator, assignee, trustee, sequestrator or other similar official is
appointed under any US Bankruptcy Law for, or takes charge of, all or a
substantial part of the property of the Borrower or any other VIA Group Company;
or

 

(e)                                  any corporate action is taken by the
Borrower or any other VIA Group Company for the purpose of effecting any of the
foregoing.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 2 (Utilisation Request).

 

“VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other tax of a similar nature.

 

“VIA Group Companies” means collectively the Obligors and the Group Companies
and “VIA Group Company” means any of them.

 

“VIA Termination Event” means any of:

 

(a)                                  the Lender becoming entitled to terminate
the Acquisition Agreement under clause 5.5 or clause 6.7.1 of the Acquisition
Agreement;

 

(b)                                 a material failure by an Obligor to comply
with any provision of the Finance Documents;

 

(c)                                  it being or becoming unlawful for an
Obligor to perform any of its obligations under the Finance Documents; or

 

(d)                                 any Security Document, once entered into and
save to the extent released pursuant to the terms of the Acquisition Agreement
and/or the Finance Documents, being not in full

 

5

--------------------------------------------------------------------------------


 

force and effect or not creating in favour of the Lender the Security which it
is expressed to create with the ranking and priority it is expressed to have.

 

1.2                                 Construction

 

(a)                                  Unless a contrary indication appears, any
reference in this Agreement to:

 

(i)                                     the “Lender” shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;

 

(ii)                                  “assets” includes present and future
properties, revenues and rights of every description;

 

(iii)                               a “Finance Document” or any other agreement
or instrument is a reference to that Finance Document or other agreement or
instrument as amended or novated;

 

(iv)                              “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(v)                                 a “person” includes any person, firm
company, corporation, government, state or agency of a state or any association,
trust or partnership (whether or not having separate legal personality) or two
or more of the foregoing;

 

(vi)                              a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;
and

 

(vii)                           a provision of law is a reference to that
provision as amended or re-enacted.

 

(b)                                 Section, Clause and Schedule headings are
for ease of reference only, and a reference to a “Section”,  “Clause” or
“Schedule” shall be a reference to a section, clause or schedule respectively of
this Agreement.

 

(c)                                  Unless a contrary indication appears, a
term used in any other Finance Document or in any notice given under or in
connection with any Finance Document has the same meaning in that Finance
Document or that notice as in this Agreement.

 

1.3                                 Third party rights

 

A person who is not a Party has no right under the United Kingdom Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement, save that each of the Purchasers and the Sellers may
enforce Clause 21(b) (Set-off) as if it were a party to this Agreement.

 

6

--------------------------------------------------------------------------------


 

SECTION 2

 

THE FACILITY

 

2.                                       The Facility

 

2.1                                 The Facility

 

Subject to the terms of this Agreement, the Lender makes available to the
Borrower a term loan facility in an amount equal to the Commitment.

 

2.2                                 Repayment of Historic Loans

 

(a)                                  The Borrower shall repay the Historic Loans
on the First Closing Date.

 

(b)                                 The Historic Loans shall, until they are
repaid, continue to accrue interest (payable on the First Closing Date) in
accordance with the terms of the Original Facility Agreement.

 

3.                                       Purpose

 

3.1                                 Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility towards
funding the VIA Group Companies’ working capital requirements in a manner
consistent with the Working Capital Projections.

 

3.2                                 Monitoring

 

Without prejudice to its rights under this Agreement, the Lender is not bound to
monitor or verify the application of any amount borrowed pursuant to this
Agreement.

 

4.                                       Conditions of Utilisation

 

4.1                                 Initial conditions precedent

 

(a)                                  The Borrower may not deliver a Utilisation
Request unless the Lender has received all of the documents and other evidence
listed in Schedule 1 (Conditions precedent) in form and substance reasonably
satisfactory to the Lender. The Lender shall notify the Borrower promptly in
writing upon being so satisfied.

 

(b)                                 The Borrower will procure that the
conditions precedent are satisfied as soon as practicable on or after the date
of this Agreement.

 

4.2                                 Further conditions precedent

 

The Lender will only be obliged to comply with Clause 5.4 (Availability of
Loans) if on the date of the relevant Utilisation Request and on the proposed
Utilisation Date:

 

(a)                                  no VIA Termination Event or Borrower
Termination has occurred or would result from the proposed Loan; and

 

(b)                                 the Repeating Representations to be made by
the Borrower are true in all material respects.

 

7

--------------------------------------------------------------------------------


 

SECTION 3

 

UTILISATION

 

5.                                       Utilisation

 

5.1                                 Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later than five (5), and no earlier than seven
(7), Business Days before the Utilisation Date.

 

5.2                                 Completion of a Utilisation Request

 

(a)                                  Each Utilisation Request is irrevocable and
will not be regarded as having been duly completed unless:

 

(i)                                     the proposed Utilisation Date falls
within the Availability Period;

 

(ii)                                  the currency and amount of the Utilisation
comply with Clause 5.3 (Currency and amount); and

 

(iii)                               it specifies the account and bank (which
must be in London or Amsterdam) to which the proceeds of the Utilisation are to
be credited.

 

(b)                                 Only one (1) Loan may be requested in each
Utilisation Request.

 

(c)                                  The Borrower shall use reasonable
endeavours to furnish promptly any further details and explanations reasonably
requested by the Lender in respect of any Utilisation Request, or the
assumptions underlying the same.

 

5.3                                 Currency and amount

 

(a)                                  The currency specified in a Utilisation
Request must be USD.

 

(b)                                 The amount of the proposed Loan must be less
than or equal to the Available Commitment

 

5.4                                 Availability of Loans

 

If the conditions set out in this Agreement have been met, the Lender shall make
each Loan available by the Utilisation Date by:

 

(i)                                     preparing an instruction to RBS to
transfer to the Borrower an amount equal to USD Amount of the Loan;

 

(ii)                                  signing such instruction and presenting it
to the Borrower for co-signature; and

 

(iii)                               delivering the signed instruction to RBS,

 

provided the Lender shall not be obliged to make the Loan available by the
Utilisation Date if the Borrower fails to co-sign the relevant instruction in
time for the transfer to be completed by the Utilisation Date.

 

5.5                           Maintenance of Loan Account

 

(a)                            The Lender shall fund into the Loan Account no
later than the first day of the Availability Period an amount in USD equal to
the Commitment.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The Lender shall deliver to RBS, no later
than the first day of the Availability Period, an instruction, expressed to be
irrevocable, that RBS is:

 

(i)                                     prior to 9 October 2005, not to permit
transfers or withdrawals out of the Loan Account unless in receipt of an
instruction signed by both the Lender and the Borrower; and

 

(ii)                                  on and after 9 October 2005, to deal with
the entire balance of the Loan Account in accordance with the instructions of
the Lender solely.

 

(c)                                  The Lender shall, at the Borrower’s
reasonable request, provide evidence reasonably satisfactory to the Borrower as
to the Lender’s compliance with this Clause 5.5.

 

9

--------------------------------------------------------------------------------


 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.                                       Repayment

 

6.1                                 Repayment of Loans

 

Subject to Clause 6.4 (Waiver upon Clara.net breach), the Borrower shall repay
each Loan, together with accrued interest and Commitment Fees, on the
Termination Date.

 

6.2                                 Reborrowing

 

The Borrower may not reborrow any part of the Facility which is repaid.

 

6.3                                 Schuberg Deemed Borrowing

 

Subject to Clause 6.4 (Waiver upon Clara.net breach), the Borrower shall be
deemed to owe to the Lender an amount equal to the Schuberg Reserve, and shall
be repay such amount to the Lender on the Termination Date.

 

6.4                                 Waiver upon Clara.net breach

 

The Borrower shall not be obliged to repay or prepay any Loan (excluding any
interest or fee accrued or compounded thereon other than the arrangement fee
referred to in Clause 9.2 (Arrangement fee)) or Schuberg Deemed Borrowing, and
such Loan or Schuberg Deemed Borrowing shall be deemed to cease to be
outstanding, if, prior to the occurrence of a Via Termination Event, the
Purchasers have failed to proceed to Second Closing in breach of the Acquisition
Agreement.

 

7.                                       Prepayment and cancellation

 

7.1                                 Mandatory prepayment and cancellation

 

Subject to Clause 6.4 (Waiver upon Clara.net breach), if it becomes unlawful in
any applicable jurisdiction for the Lender to perform any of its obligations as
contemplated by this Agreement or to fund or maintain any Loan:

 

(i)                                     the Lender shall promptly notify the
Borrower upon becoming aware of that event;

 

(ii)                                  upon the Lender notifying the Borrower,
the Commitment will be immediately cancelled; and

 

(iii)                               the Borrower shall repay the Loans and the
Schuberg Deemed Borrowing, together with accrued interest and Commitment Fees,
on the date specified by the Lender in the notice delivered to the Borrower
(being no earlier than fifteen (15) Business Days from the date of such notice
or the last day of any applicable grace period permitted by law, whichever is
later).

 

7.2                                 Voluntary prepayment

 

(a)                                  The Borrower may, if it gives the Lender
not less than five (5) Business Days’ prior notice, prepay the whole or any part
of any Loan (but, if in part, being an amount that reduces the USD Amount of the
Loan by a minimum amount of $50,000).

 

10

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall, within three
(3) Business Days of demand by the Lender, pay to the Lender its Break Costs
attributable to all or any part of the Loan prepaid by the Borrower pursuant to
paragraph (a) above.

 

7.3                                 Restrictions

 

(a)                                  Any notice of cancellation or prepayment
given by any Party under this Clause 7 shall be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.

 

(b)                                 Any prepayment under this Agreement shall be
made together with accrued interest on the amount prepaid and, subject to any
Break Costs in the case of a prepayment under Clause 7.2 (Voluntary prepayment)
only, without premium or penalty.

 

(c)                                  The Borrower may not reborrow any part of
the Facility which is prepaid, and accordingly the Commitment in respect of that
part of the Facility which is prepaid shall be deemed to have been cancelled,
provided, for the avoidance of doubt, that the repayment of the Historic Loans
shall not affect the amount of the Commitment under this Agreement.

 

(d)                                 The Borrower shall not repay or prepay all
or any part of the Loans or cancel all or any part of the Commitment except at
the times and in the manner expressly provided for in this Agreement.

 

(e)                                  No amount of the Commitment cancelled under
this Agreement may be subsequently reinstated.

 

11

--------------------------------------------------------------------------------


 

SECTION 5

 

COSTS OF UTILISATION

 

8.                                       Interest

 

8.1                                 Accrual

 

(a)                                  Interest shall accrue daily on each Loan
(but not the Schuberg Deemed Borrowing) at the rate of 12.00 per cent per annum.

 

(b)                                 Any interest accruing under paragraph
(a) above shall be compounded daily (and shall thereafter itself bear interest
at the rate set out in paragraph (a) above) and shall be payable in accordance
with Clause 6 (Repayment), Clause 7 (Prepayment and cancellation) and Clause 16
(Acceleration).

 

8.2                                 Default interest

 

(a)                                  Interest shall accrue on any Unpaid Sum
from the due date up to the date of actual payment (both before and after
judgment) at a rate which is the sum of 2.00 per cent. and the rate which would
have been payable if the Unpaid Sum had, during the period of non-payment,
constituted a Loan. Any interest accruing under this Clause 8.2 (Default
Interest) shall be immediately payable by the Borrower on demand by the Lender.

 

(b)                                 Default interest (if unpaid) arising on an
Unpaid Sum will be compounded with the overdue amount at the end of each day but
will remain immediately due and payable.

 

9.                                       Fees

 

9.1                                 Commitment fee

 

(a)                                  A commitment fee in USD computed at the
rate of 12.00 per cent. per annum on the  Overall Commitment shall accrue daily
during the Availability Period and shall be paid by the Borrower to the Lender
in accordance with paragraph (b) below.

 

(b)                                 The accrued commitment fee under paragraph
(a) above shall be compounded daily (and shall thereafter itself bear interest
at the rate set out in Clause 8.1(a) above) and shall be payable in accordance
with Clause 6 (Repayment), Clause 7 (Prepayment and cancellation) and Clause 16
(Acceleration).

 

9.2                                 Arrangement fee

 

If Second Closing has not taken place by the Repayment Date, the Borrower shall
pay to the Lender an arrangement fee of €306,866 on the Repayment Date.  For the
avoidance of doubt, no such amount shall be payable if Second Closing occurs on
or prior to the Repayment Date.

 

12

--------------------------------------------------------------------------------


 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

10.                                 Tax gross up and indemnities

 

10.1                           Definitions

 

(a)                                  In this Agreement:

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means either the increase in a payment made by the Borrower to the
Lender under Clause 10.2 (Tax gross-up) or a payment under Clause 10.3 (Tax
indemnity).

 

(b)                                 Unless a contrary indication appears, in
this Clause 10 a reference to “determines” or “determined” means a determination
made in the absolute discretion of the person making the determination.

 

10.2                           Tax gross-up

 

(a)                                  The Borrower shall make all payments to be
made by it under the Finance Documents without any Tax Deduction, unless a Tax
Deduction is required by law.

 

(b)                                 The Borrower shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Lender accordingly.

 

(c)                                  If a Tax Deduction is required by law to be
made by the Borrower, the amount of the payment due from the Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)                                 If the Borrower is required to make a Tax
Deduction, the Borrower shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(e)                                  Within thirty (30) days of making either a
Tax Deduction or any payment required in connection with that Tax Deduction, the
Borrower shall deliver to the Lender evidence reasonably satisfactory to the
Lender that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.

 

10.3                           Tax indemnity

 

(a)                                  If the Lender is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document, then the Borrower shall
(within three (3) Business Days of demand by the Lender) pay to the Lender an
amount equal to the loss, liability or cost which the Lender determines will be
or has been (directly or indirectly) suffered for or on account of Tax by it in
respect of a Finance Document.

 

(b)                                 Paragraph (a) above shall not apply:

 

13

--------------------------------------------------------------------------------


 

(i)                                     with respect to any Tax assessed on the
Lender under the law of the jurisdiction in which the Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which the Lender is treated
as resident for tax purposes if that Tax is imposed on or calculated by
reference to the net income received or receivable (but not any sum deemed to be
received or receivable) by the Lender; or

 

(ii)                                  to the extent a loss, liability or cost is
compensated for by an increased payment under Clause 10.2 (Tax gross-up).

 

(c)                                  If the Lender makes, or intends to make, a
claim under paragraph (a) above, it shall promptly notify the Borrower of the
event which will give, or has given, rise to the claim.

 

10.4                           Stamp taxes

 

The Borrower shall pay and, within three (3) Business Days of demand, indemnify
the Lender against any cost, loss or liability the Lender incurs in relation to
all stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.

 

10.5                           Value added tax

 

(a)                                  All consideration expressed to be payable
under a Finance Document by the Borrower to the Lender shall be deemed to be
exclusive of any VAT. If VAT is chargeable on any supply made by the Lender to
any Party in connection with a Finance Document, the Borrower shall pay to the
Lender (in addition to and at the same time as paying the consideration) an
amount equal to the amount of the VAT.

 

(b)                                 Where a Finance Document requires the
Borrower to reimburse the Lender for any costs or expenses, the Borrower shall
also at the same time pay and indemnify the Lender against all VAT incurred by
the Lender in respect of the costs or expenses.

 

11.                                 Other indemnities

 

11.1                           Currency indemnity

 

(a)                                  If any sum due from the Borrower under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the “Second Currency”) for
the purpose of:

 

(i)                                     making or filing a claim or proof
against the Borrower; or

 

(ii)                                  obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

the Borrower shall as an independent obligation, within three (3) Business Days
of demand, indemnify the Lender against any cost, loss or liability arising out
of or as a result of the conversion including any discrepancy between (A) the
rate of exchange used to convert that Sum from the First Currency into the
Second Currency and (B) the rate or rates of exchange available to that person
at the time of its receipt of that Sum.

 

(b)                                 The Borrower waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

14

--------------------------------------------------------------------------------


 

11.2                           Other indemnities

 

The Borrower shall, within three (3) Business Days of demand, indemnify the
Lender against any cost, loss or liability incurred by the Lender as a result
of:

 

(i)                                     a failure by the Borrower to pay any
amount due under a Finance Document on its due date; or

 

(ii)                                  funding, or making arrangements to fund, a
Loan requested by the Borrower in a Utilisation Request but not made by reason
of the operation of any one or more of the provisions of this Agreement (other
than by reason of default or negligence by the Lender alone).

 

12.                                 Enforcement costs

 

The Borrower shall, within three (3) Business Days of demand, pay to the Lender
the amount of all costs and expenses (including legal fees) reasonably incurred
by the Lender in connection with the enforcement of, or the preservation of any
rights under, any Finance Document.

 

15

--------------------------------------------------------------------------------


 

SECTION 7

 

REPRESENTATIONS AND UNDERTAKINGS

 

13.                                 Representations

 

The Borrower makes the representations and warranties set out in this Clause 13
to the Lender on the date of this Agreement.

 

13.1                           Status

 

(a)                                  Each Obligor is a corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation.

 

(b)                                 It and each other VIA Group Company has the
power to own its assets and carry on its business as it is being conducted.

 

13.2                           Binding obligations

 

The obligations expressed to be assumed by each Obligor in each Finance Document
are legal, valid, binding and enforceable obligations.

 

13.3                           Non-conflict with other obligations

 

The entry into and performance by each Obligor of, and the transactions
contemplated by, the Finance Documents do not and will not conflict with:

 

(i)                                     any law or regulation applicable to it;

 

(ii)                                  its or any other VIA Group Company’s
constitutional documents; or

 

(iii)                               any agreement or instrument binding upon it
or any other VIA Group Company or any of its or any other VIA Group Company’s
assets;

 

nor (except as provided in any Security Document) result in the existence of, or
oblige it to create, any Security over any of its assets

 

13.4                           Power and authority

 

Each Obligor has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is a party and the transactions contemplated by
those Finance Documents.

 

13.5                           Validity and admissibility in evidence

 

All Authorisations required or desirable:

 

(i)                                     to enable each Obligor lawfully to enter
into, exercise its rights and comply with its obligations in the Finance
Documents to which it is a party; and

 

(ii)                                  to make the Finance Documents to which an
Obligor is a party admissible in evidence in its jurisdiction of incorporation,

 

have been obtained or effected and are in full force and effect.

 

13.6                           Governing law and enforcement

 

(a)                                  The choice of English law as the governing
law of this Agreement will be recognised and enforced in its jurisdiction of
incorporation.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Any judgment obtained in England in relation
to a Finance Document will be recognised and enforced in its jurisdiction of
incorporation.

 

13.7                           Pari passu ranking

 

Each Obligor’s payment obligations under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

 

13.8                           Pledged shares

 

(a)                                  The shares which are expressed to be
subject to any Security under any Security Document are issued, fully paid,
non-assessable, solely owned by the Pledgor, free of all Encumbrances other than
the Security created under the Security Documents, and freely transferable and
pledgeable, and there are no moneys or liabilities outstanding or payable in
respect of any such share.

 

(b)                                 No person has or is entitled to any
conditional or unconditional option, warrant or other right to call for the
issue or allotment of, subscribe for, purchase or otherwise acquire any share
capital of any Pledged Company (including any right of pre-emption, conversion
or exchange).

 

(c)                                  There are no agreements in force or
corporate resolutions passed which require or might require the present or
future issue or allotment of any share capital of any Pledged Company (including
any option or right of pre-emption, conversion or exchange).

 

(d)                                 The shares subject to the Security created
by the Security Documents constitute all of the issued share capital of the
Pledged Companies and there are no depository receipts issued with the
cooperation of the Pledged Company.

 

(e)                                  There are no silent partnership agreements,
profit and loss pooling agreements or equivalent arrangements by which a third
party is entitled to a participation in the profits or revenue of a Pledged
Company.

 

13.9                           Margin regulation representations

 

(i)                                     No Obligor is engaged principally, or as
one of its important activities, in the business of owning or extending credit
for the purpose of purchasing or carrying any Margin Stock.

 

(ii)                                  The proceeds of the Loans will not be
used, directly or indirectly, in whole or in part, for “purchasing” or
“carrying” Margin Stock or for any purpose which might (whether immediately,
incidentally or ultimately) cause all or any part of the Loans to be a “purpose
credit” within the meaning of Regulation U or Regulation X.

 

(iii)                               Neither an Obligor nor any agent acting on
its behalf has taken or will take any action which might cause any Finance
Document or any document delivered under or in connection with any Finance
Document to violate any regulation of the Board (including Regulation T, U or X)
or violate the United States Securities Exchange Act of 1934 or any applicable
US federal or state securities law.

 

13.10                     US regulation representations

 

No Obligor is or (in the case of paragraph (v) below) has:

 

17

--------------------------------------------------------------------------------


 

(i)                                     a “holding company”, an “affiliate” of a
“holding company” or a “subsidiary company” of a “holding company” within the
meaning of, or subject to regulation under, the United States Public Utility
Holding Company Act of 1935;

 

(ii)                                  a “public utility” within the meaning of,
or subject to regulation under, the United States Federal Power Act of 1920;

 

(iii)                               an “investment company” or a company
“controlled” by an “investment company” within the meaning of the United States
Investment Company Act of 1940;

 

(iv)                              subject to regulation under any United States
federal or state law or regulation that limits its ability to incur or guarantee
indebtedness; or

 

(v)                                 used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds, or made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

13.11                     No breach

 

Each Obligor has complied with all of the provisions of the Finance Documents
that are applicable to it.

 

13.12                     Repetition

 

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the date of each Utilisation
Request.

 

14.                                 Operational Undertakings

 

(a)                                  The Borrower gives the same undertakings to
the Lender as given by the Sellers to the Purchasers in clause 5.1 (Sellers’
Obligations in Relation to the Operation of the Group) and clause 5.2 (Sellers’
notification requirements) of the Acquisition Agreement.

 

(b)                                 The Borrower further undertakes to pay to
Via Nederland an amount equal to 80 per cent. of each of the Schuberg Payments,
no later than the date the invoice in respect of the relevant Schuberg Payment
becomes due for payment by Via Nederland.

 

15.                                 Margin regulation undertakings

 

(a)                                  The Borrower shall use the proceeds of the
Loans without violating Regulation T, U or X or any other applicable US federal
or state laws or regulations.

 

(b)                                 If requested by the Lender and necessary to
permit the Lender to comply with applicable law, the Borrower shall, upon
written request, furnish to the Lender a statement in conformity with the
requirements of FR Form U-1 referred to in Regulation U.

 

18

--------------------------------------------------------------------------------


 

SECTION 8

 

ACCELERATION

 

16.                                 Acceleration

 

16.1                           Cancellation by notice

 

On and at any time after the occurrence of a VIA Termination Event or Borrower
Termination, the Lender may immediately cancel the Commitment whereupon it shall
immediately be cancelled.

 

16.2                           Acceleration by notice

 

Subject to Clause 6.4 (Waiver upon Clara.net breach), on and at any time after
the 40th day immediately following the occurrence of a VIA Termination Event,
the Lender may by notice to the Borrower:

 

(i)                                     declare that all or part of the Loans,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents (including Historic Loans and the Schuberg Deemed
Borrowing) be immediately due and payable, whereupon they shall become
immediately due and payable or

 

(ii)                                  declare that all or part of the Loans be
payable on demand, whereupon they, together with accrued interest and all other
amounts accrued or outstanding under the Finance Documents (including Historic
Loans and the Schuberg Deemed Borrowing), shall become payable on demand by the
Lender.

 

16.3                           Automatic acceleration

 

Subject to Clause 6.4 (Waiver upon Clara.net breach), if any US Insolvency Event
occurs in relation to the Borrower:

 

(i)                                     the Commitment shall immediately be
cancelled; and

 

(ii)                                  all of the Loans, together with accrued
interest, and all other amounts accrued under the Finance Documents (including
Historic Loans and the Schuberg Deemed Borrowing) shall become due and payable
forty (40) days after the date such US Insolvency Event occurs,

 

in each case automatically and without any direction, notice, declaration or
other act.

 

19

--------------------------------------------------------------------------------


 

SECTION 9

 

MISCELLANEOUS

 

17.                                 Changes to the Parties

 

No Party may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents, save that the Lender may assign any or
all of its rights under this Agreement without the Borrower’s consent following
the occurrence of a VIA Termination Event.

 

18.                                 No set-off by the Borrower

 

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

19.                                 Business Days

 

(a)                                  Any payment which is due to be made on a
day that is not a Business Day shall be made on the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                                 During any extension of the due date for
payment of any principal or an Unpaid Sum under this Agreement interest is
payable on the principal or Unpaid Sum at the rate payable on the original due
date.

 

20.                                 Currency of account

 

(a)                                  Subject to paragraphs (b) and (c) below,
USD is the currency of account and payment for any sum due from the Borrower
under any Finance Document.

 

(b)                                 Each payment in respect of costs, expenses
or Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

21.                                 Set-off

 

(a)                                  The Lender may set off any obligation then
due from the Borrower under the Finance Documents against any obligation then
owed by the Lender to the Borrower, regardless of the place of payment or
currency of either obligation. If the obligations are in different currencies,
the Lender may convert either obligation at a market rate of exchange determined
by the Lender (acting reasonably) for the purpose of the set-off.

 

(b)                                 Without prejudice to the generality of
paragraph (a) above, the Lender, the Purchasers, the Borrower and the Sellers
acknowledge that all amounts (including the Second Closing Purchase Price), if
any, payable by the Purchasers to the Sellers under the Acquisition Agreement
after (but not on) the First Closing Date shall be paid net of all amounts then
owing by the Borrower to the Lender under the Finance Documents.

 

20

--------------------------------------------------------------------------------


 

22.                           Limitation of liability

 

The Lender shall not have any liability for any breach of any duty or obligation
under any of the Finance Documents save that the Borrower may, subject to Clause
29 (Enforcement), commence proceedings in which the sole remedy which it may
seek is the specific performance the Lender’s obligations (if any) to make Loans
available in accordance with Clause 5.2 (Availability of Loans), and the Lender
shall in particular not be liable for any loss, liability or cost incurred by
the Borrower or any other person resulting from any  failure by the Lender to
comply with the terms of the Finance Documents.

 

23.                                 Notices

 

23.1                           Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

23.2                           Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is that identified with its name below, or any substitute address or
fax number or department or officer as the Party may notify to the other Parties
by not less than five Business Days’ notice.

 

23.3                           Delivery

 

(a)                                  Any communication or document made or
delivered by the Lender to the Borrower under or in connection with the Finance
Documents will only be effective:

 

(i)                                     if by way of fax, when received in
legible form; or

 

(ii)                                  if by way of letter, when it has been left
at the relevant address or two (2) Business Days after being deposited in the
post postage prepaid in an envelope addressed to it at that address,

 

and, if a particular officer is specified as part of its address details
provided under Clause 23.2 (Addresses), if addressed to that officer.

 

(b)                                 Any communication or document to be made or
delivered to the Lender will be effective only when actually received by the
Lender and then only if it is expressly marked for the attention of the officer
identified with the Lender’s signature below (or any substitute officer as the
Lender shall specify for this purpose).

 

24.                                 Partial invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

21

--------------------------------------------------------------------------------


 

25.                                 Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

26.                                 Amendments and waivers

 

No term of any of the Finance Documents may be amended or waived without the
prior written consent of the Lender and the Borrower.

 

27.                           Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

22

--------------------------------------------------------------------------------


 

SECTION 10

 

GOVERNING LAW AND ENFORCEMENT

 

28.                                 Governing law

 

This Agreement is governed by English law.

 

29.                                 Enforcement

 

29.1                           Jurisdiction

 

(a)                                  The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of this Agreement) (a “Dispute”).

 

(b)                                 The Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

29.2                           Service of process

 

Without prejudice to any other mode of service allowed under any relevant law, 
the Borrower:

 

(a)                                  irrevocably appoints Hogan & Hartson
Corporate Services Company Limited, One Angel Court, London EC2R 7HJ as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document; and

 

(b)                                 agrees that failure by a process agent to
notify the Borrower of the process will not invalidate the proceedings
concerned.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

23

--------------------------------------------------------------------------------


 

Schedule 1

 

Conditions Precedent

 

1.                                       Obligors

 

(a)                                  A certificate of an authorised signatory of
each relevant Obligor certifying that the constitutional documents previously
delivered to the Lender for the purposes of this Agreement (prior to amendment
by the Amendment Agreement) have not been amended and remain in full force and
effect.

 

(b)                                 A copy of a resolution of the board of
directors of the Borrower:

 

(i)                                     approving the terms of, and the
transactions contemplated by, the Amendment Agreement and this Agreement and
resolving that it execute the Amendment Agreement; and

 

(ii)                                  authorising a specified person or persons
to execute the Amendment Agreement on its behalf.

 

(c)                                  A copy of a resolution of the board of
directors of the Pledgor:

 

(i)                                     approving the terms of, and the
transactions contemplated by, the New Share Pledges and resolving that it
execute the New Share Pledges; and

 

(ii)                                  authorising a specified person or persons
to execute the New Share Pledges on its behalf.

 

(d)                                 A specimen of the signature of each person
authorised by the resolutions referred to in paragraphs (b) and (c) above.

 

(e)                                  A copy of a resolution signed by all the
holders of the issued shares in the Pledgor, approving the terms of, and the
transactions contemplated by, the New Share Pledges.

 

(f)                                    A certificate of an authorised signatory
of each Obligor certifying that each copy document relating to it specified in
this Schedule 2 is correct, complete and in full force and effect as at a date
no earlier than the date of the Amendment  Agreement.

 

2.                                       Share Pledges

 

(a)                                  A copy of each of the New Share Pledges, in
a form agreed by the Lender and duly executed by all parties thereto (together
with any notarisations required in connection such execution).

 

(b)                                 In respect of the New Dutch Share Pledge:

 

(i)                                     a notarial copy of the Right of Pledge;
and

 

(ii)                                  a copy of the share register of the PSINet
Netherlands B.V. evidencing the record of the pledge in accordance with the New
Dutch Share Pledge.

 

(c)                                  In respect of the New German Share Pledge:

 

(i)                                     certified copy of the Share Pledge
Agreement;

 

(ii)                                  copies of the declarations of consent to
be sent to the Pledgee and the Pledgor and the public notary including the
respective evidences of receipt; and

 

24

--------------------------------------------------------------------------------


 

(iii)                               copy of the notification letter to PSINET
Germany GmbH including acknowledgement or evidence of receipt.

 

25

--------------------------------------------------------------------------------


 

Schedule 2
Utilisation Request

 

From:                                     [Borrower]

 

To:                                                 [Lender]

 

Dated:

 

Dear Sirs

 

VIA NET.WORKS INC. - $2,500,000 Facility Agreement
dated 30 April 2005 as amended and restated from time to time (the “Agreement”)

 

3.                                       We refer to the Agreement. This is a
Utilisation Request. Terms defined in the Agreement have the same meaning in
this Utilisation Request unless given a different meaning in this Utilisation
Request.

 

4.                                       We wish to borrow a Loan on the
following terms:

 

Proposed Utilisation Date (which is a Permitted Utilisation
Date):    [                   ]

 

Amount:                 [                   ] or, if less, the Available
Commitment.

 

5.                                       We attach the cash flow statements
referred to in Clause 5.2(a)(iv) of the Agreement.

 

6.                                       We confirm that each condition
specified in Clause 4 (Conditions of Utilisation) is satisfied on the date of
this Utilisation Request.

 

7.                                       The proceeds of this Loan should be
credited to :

 

Bank:

Account Name:

Account Number:

Sort Code:

 

8.                                       This Utilisation Request is
irrevocable.

 

Yours faithfully

 

 

 

 

 

authorised signatory for

[name of the Borrower]

 

26

--------------------------------------------------------------------------------


 

The Borrower

 

VIA NET.WORKS, INC.

Address:                  H. Walaardt Sacrestraat 401-403

1117 BM Schipol

The Netherlands

 

Fax No:                           +31 205 020 0001

 

Attention:            Matt Nydell (Senior Vice President and General Counsel and
Secretary)

 

 

The Lender

 

CLARA.NET HOLDINGS LIMITED

 

Address:                  PO Box 274

36 Hilgrove Street

St. Helier

Jersey JE4 8TR

Channel Islands

 

Fax No:                           +44 1534 768 612

 

Attention:            Denis Therezien

 

With a copy to:

 

CLARANET GROUP LIMITED

 

Address:                  21 Southampton Row

London WC1B 5HA

 

Fax No:                           +44 20 7681 2564

 

Attention:            Charles Nasser

 

27

--------------------------------------------------------------------------------